Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “central bound storage” in claims 1, 13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 20, the term “roadway” lacks antecedent basis.  Appropriate correction is required.
Regarding claims 1-3, 5, 7-11, 13-14, 15, and 18-20, the term “bound” is not particularly pointed out or distinctly claimed.  It does not appear to be a particular term of the art.  The examiner’s understanding of what the term means is that it is a boundary line associated with a potential obstacle, but this is uncertain.  The examiner has examined the claims in light of this understanding, but its meaning is not certain.
Regarding claims 1, 3-4, 11-13, 15, and 20, the term “constraint” is not particularly pointed out or distinctly claimed.  It does not appear to be clear in what way “constraint” is being used.  While constraint might be used to represent a rule or boundary or threshold that should not be broken, to the examiner’s best understanding, the term is applying to potential obstacles or vehicles that might have constraints associated with them.  The examiner has examined the claims in light of this understanding, but the context of the term is not certain.
Regarding claims 1, 13, and 20, the limitation of “linking, by the computer system, a set of bounds of a tree node to the bound stored in a the central storage via a bound identifier” is not particularly pointed out or distinctly claimed.  It is not clear where sets of bounds are stored or associated with tree nodes, aside from potentially being associated with actions that are in tree nodes.  A limitation that describes the nature of the sets of bounds being associated with particular nodes is necessary for this limitation to make sense, but such an association is currently absent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh et al (US Pub 2019/0250626 A1), hereafter known as Ghafarianzadeh, in light of Redding et al (US Pub 2018/0089563 A1), hereafter known as Redding.



For Claim 1, Ghafarianzadeh teaches A computer-implemented method of maneuvering an autonomous vehicle traversing a route on a roadway, comprising: ([0012-0013])
receiving, by the autonomous vehicle, map data and sensor data associated with a plurality of constraints in a geographic area of the autonomous vehicle; ([0012-0014], [0018], [0024])
expanding, by a computing system of the autonomous vehicle, a topological tree by adding a plurality of nodes associated with the plurality of constraints, wherein expanding the topological tree comprises: ([0035-0037].  A decision tree is created, and expanded by adding nodes to determine whether or not a stationary vehicle is a blocking vehicle.)
generating, by the computing system, a bound based on a constraint of the plurality of constraints associated with traversing the roadway in the geographic area, the bound associated with an action for navigating the autonomous vehicle relative to the constraint; ([0033], [0104], [0116].  A bounding box is generated around the stationary vehicles, based on the constraint (the vehicle).  [0014-0015] shows there are actions associated with navigating around the constraints, and therefore they would be associated with the bound as well.)
storing, by the computing system, the bound in a central bound storage of the autonomous vehicle; and ([0063-0065].  The data is stored in memory.  This memory could be considered a central bound storage.)
controlling, by the computing system, the autonomous vehicle based on the topological tree, to navigate the plurality of constraints.  ([0012-0014], [0018], [0039].  The previously described methods can be used to control the autonomous vehicle.)
and determining if the stationary vehicle is a blocking vehicle, and preventing the autonomous vehicle from making unnecessary changes to the route when the vehicle is not blocking the way ([0015], [0032], [0104])
Ghafarianzadeh does not teach that the topological tree represents a plurality of actions; or 
linking, by the computing system, a set of bounds of a tree node to the bound stored in the central bound storage via a bound identifier, wherein the bound is initially linked as an active bound, or alternatively, as an inactive bound after determining it is not the most restrictive bound at any sample index; and
Redding, however, does teach that the topological tree represents a plurality of actions; or ([0040], Figure 4)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s vehicle control method with Redding’s use of having a topological tree representing possible actions because it would be expected to succeed at generating a number of trajectories and evaluating the trajectories to determine an optimal trajectory.  The technique is known to be effective, as shown in Redding.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh the teaching of linking, by the computing system, a set of bounds of a tree node to the bound stored in the central bound storage via a bound identifier, wherein the bound is initially linked as an active bound, or alternatively, as an inactive bound after determining it is not the most restrictive bound at any sample index; 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s method in this way because Ghafarianzadeh already notes storing the vehicle as either a blocking unit or a non blocking unit.  This is the same as marking it as relevant or not.  The teaching of marking the bound as either active or inactive depending on the restrictiveness is very similar, in that it is determining whether the bound is going to be relevant or not.  A bound that is not restrictive is likely to be less relevant than a more restrictive bound.  If there is another bound that is much more restrictive than another (the user cannot be within 1 meter of the object vs .5 meters of the object) then the second bound is inactive or not relevant.  It would be obvious to use this teaching in light of Ghafarianzadeh’s method, as it would allow the method to ignore bounds that are unlikely to be relevant, which could simplify calculations and streamline the process.

For Claim 2, Ghafarianzadeh teaches The computer-implemented method of claim 1, wherein the bound includes at least one of a longitudinal bound or a lateral bound and generating bounds further comprises ([0033].  The bounding box size would include lateral and longitudinal boundaries): generating a sample index interval to ensure efficient memory usage by reducing a number of bound comparisons, ([0080].  A label can be provided to directly indicate if a vehicle is blocking or not blocking the path.) wherein the sample index interval corresponds to one of time interval for longitudinal bounds or a spatial interval along a reference path for lateral bounds.  ([0033-0036].  If the non stationary object is not going to block the vehicle’s path, then it is not likely to be a blocking object.  The bounding box could be considered both longitudinal and lateral, so this would meet the requirements for the index corresponding to a spatial interval along a reference path for lateral bounds.)

For Claim 3, Ghafarianzadeh teaches The computer-implemented method of claim 2, further comprising: 
generating a plurality of candidate constraint sets that specify semantic longitudinal actions or lateral actions for all constraint choices, the plurality of candidate constraint sets including one or more bounds for determining the action of at least one of stop at stop line, pass object on right, pass object on left, yield behind, or track ahead; ([0035-0042].  Based upon the information regarding blocking vehicles, and the bounding information, actions can be determined that are optimal.  These actions can include staying behind the vehicle, or passing the object (Figure 2, Figure 3C, [0015], [0026])
Ghafarianzadeh does not teach determining a trajectory by optimizing a semantic action associated with the candidate constraint set of the plurality of candidate sets, 
wherein determining the trajectory further comprises determining and scoring the trajectory based on the constraints of the candidate constraint set, the candidate constraint set based on a plurality of tree nodes connected together in the topological tree, the plurality of nodes including the one or more bounds satisfying the constraints, and the trajectory comprising a feasible trajectory; and 
selecting and initiating the trajectory.  
Redding, however, does teach determining a trajectory by optimizing a semantic action associated with the candidate constraint set of the plurality of candidate sets, ([0004-0005], [0008], [0028], [0040], Figure 4 [0066])
wherein determining the trajectory further comprises determining and scoring the trajectory based on the constraints of the candidate constraint set, the candidate constraint set based on a plurality of tree nodes connected together in the topological tree, the plurality of nodes including the one or more bounds satisfying the constraints, and the trajectory comprising a feasible trajectory; and ([0004-0006], [0008], [0028], [0033], [0040], Figure 4 [0066])
selecting and initiating the trajectory.  ([0004-0006])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s vehicle control method with Redding’s use of a topological tree for actions that score trajectories based off of constraints set by tree nodes, including bounds, and optimizing the rout in this way, and selecting and initiating a trajectory because it would allow Ghafarianzadeh to consider the information and use that information to consider a variety of actions and select an optimal trajectory.  Redding shows that topological trees are a known and effective method of performing this task, and it would be expected to be successful.



For Claim 9, Ghafarianzadeh teaches The computer-implemented method of claim 1, further comprising: 
Recognizing vehicles as either blocking vehicles or non blocking vehicles for determining if certain features of incoming information is relevant. ([0015], [0080], [0104].)
Ghafarianzadeh, however, does not teach restricting a search domain when determining bound redundancy and bound feasibility by limiting a search for one or more bounds to a bound found to be associated with a current sample index interval and limiting the search for the one or more bounds to only active sets of bounds of the tree node.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh to modify Ghafarianzadeh’s method with the teaching of restricting a search domain when determining bound redundancy and bound feasibility by limiting a search for one or more bounds to a bound found to be associated with a current sample index interval and limiting the search for the one or more bounds to only active sets of bounds of the tree node.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s method in this way because choosing to ignore bounds based on an index, or limiting a search for bounds based on an index would remove boundaries that are irrelevant, and would prevent unnecessary calculations from being performed.  Preventing unnecessary calculations would simplify the process and shorten the number of calculations that need to be performed, which would be useful.

For Claim 12, Ghafarianzadeh teaches The computer-implemented method of claim 1, further comprising: 
determining a candidate constraint set based on a plurality of connected nodes in the topological tree that satisfy one or more constraints with respect to one of the plurality of constraints  ([0035-0037], it is determined which vehicles are blocking the path of the vehicle (determining a constraint set) based on the nodes in the tree), and provide a feasible trajectory with respect to lateral limits, longitudinal limits, or dynamic limits of the autonomous vehicle.  ([0077])

For Claim 13, Ghafarianzadeh teaches An autonomous vehicle, comprising: ([0012-0013])
one or more sensors; and ([0012-0014], [0018], [0024])
a computing system comprising one or more processors, wherein the computing system is programmed and/or configured to: ([0063])
receive map data and sensor data associated with a plurality of constraints in a geographic area of the autonomous vehicle; ([0012-0014], [0018], [0024])
expand a topological tree by adding a plurality of nodes to represent a plurality of actions associated with the plurality of constraints, wherein expanding the topological tree comprises: ([0035-0037].  A decision tree is created, and expanded by adding nodes to determine whether or not a stationary vehicle is a blocking vehicle.)
generate a bound based on a constraint of the plurality of constraints associated with traversing the roadway in the geographic area, the bound associated with an action for navigating the autonomous vehicle relative to the constraint; ([0033], [0104], [0116].  A bounding box is generated around the stationary vehicles, based on the constraint (the vehicle).  [0014-0015] shows there are actions associated with navigating around the constraints, and therefore they would be associated with the bound as well.)
store the bound in a central bound storage of the autonomous vehicle; and ([0063-0065].  The data is stored in memory.  This memory could be considered a central bound storage.)
control the autonomous vehicle based on the topological tree, to navigate the plurality of constraints.  ([0012-0014], [0018], [0039].  The previously described methods can be used to control the autonomous vehicle.)
and determining if the stationary vehicle is a blocking vehicle, and preventing the autonomous vehicle from making unnecessary changes to the route when the vehicle is not blocking the way ([0015], [0032], [0104])
Ghafarianzadeh does not teach that the topological tree represents a plurality of actions; or 
link a set of bounds of a tree node to the bound stored in the central bound storage via a bound identifier, wherein the bound is initially linked as an active bound, or alternatively, as an inactive bound after determining it is not the most restrictive bound at any sample index; and 
Redding, however, does teach that the topological tree represents a plurality of actions; or ([0040], Figure 4)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s vehicle control method with Redding’s use of having a topological tree representing possible actions because it would be expected to succeed at generating a number of trajectories and evaluating the trajectories to determine an optimal trajectory.  The technique is known to be effective, as shown in Redding.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh the teaching of link a set of bounds of a tree node to the bound stored in the central bound storage via a bound identifier, wherein the bound is initially linked as an active bound, or alternatively, as an inactive bound after determining it is not the most restrictive bound at any sample index; and 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s method in this way because Ghafarianzadeh already notes storing the vehicle as either a blocking unit or a non blocking unit.  This is the same as marking it as relevant or not.  The teaching of marking the bound as either active or inactive depending on the restrictiveness is very similar, in that it is determining whether the bound is going to be relevant or not.  A bound that is not restrictive is likely to be less relevant than a more restrictive bound.  If there is another bound that is much more restrictive than another (the user cannot be within 1 meter of the object vs .5 meters of the object) then the second bound is inactive or not relevant.  It would be obvious to use this teaching in light of Ghafarianzadeh’s method, as it would allow the method to ignore bounds that are unlikely to be relevant, which could simplify calculations and streamline the process.


For Claim 14, Ghafarianzadeh teaches The autonomous vehicle of claim 13, wherein the bound includes at least one of a longitudinal bound or a lateral bound and generating bounds further comprises: ([0033].  The bounding box size would include lateral and longitudinal boundaries) generating a sample index interval to ensure efficient memory usage by reducing a number of bound comparisons, ([0080].  A label can be provided to directly indicate if a vehicle is blocking or not blocking the path.) wherein the sample index interval corresponds to one of a time interval for longitudinal bounds or a spatial interval along a reference path for lateral bounds.  ([0033-0036].  If the non stationary object is not going to block the vehicle’s path, then it is not likely to be a blocking object.  The bounding box could be considered both longitudinal and lateral, so this would meet the requirements for the index corresponding to a spatial interval along a reference path for lateral bounds.)

For Claim 20, Ghafarianzadeh teaches A computer program product for topological planning with bounds representation, comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the one or more processors to: ([0012-0013], [0063])
receive map data and sensor data associated with a plurality of constraints in a geographic area of the autonomous vehicle; ([0012-0014], [0018], [0024])
expand a topological tree by adding a plurality of nodes to represent a plurality of actions associated with the plurality of constraints, wherein expanding the topological tree comprises: ([0035-0037].  A decision tree is created, and expanded by adding nodes to determine whether or not a stationary vehicle is a blocking vehicle.)
generate a bound based on a constraint of the plurality of constraints associated with traversing the roadway in the geographic area, the bound associated with an action for navigating the autonomous vehicle relative to the constraint; ([0033], [0104], [0116].  A bounding box is generated around the stationary vehicles, based on the constraint (the vehicle).  [0014-0015] shows there are actions associated with navigating around the constraints, and therefore they would be associated with the bound as well.)
store the bound in a central bound storage of the autonomous vehicle; and ([0063-0065].  The data is stored in memory.  This memory could be considered a central bound storage.)
control the autonomous vehicle based on the topological tree, to navigate the plurality of constraints. ([0012-0014], [0018], [0039].  The previously described methods can be used to control the autonomous vehicle.)
and determining if the stationary vehicle is a blocking vehicle, and preventing the autonomous vehicle from making unnecessary changes to the route when the vehicle is not blocking the way ([0015], [0032], [0104])
Ghafarianzadeh does not teach that the topological tree represents a plurality of actions; or 
link a set of bounds of a tree node to the bound stored in the central bound storage via a bound identifier, wherein the bound is initially linked as an active bound, or alternatively, as an inactive bound after determining it is not the most restrictive bound at any sample index; and 
Redding, however, does teach that the topological tree represents a plurality of actions; or ([0040], Figure 4)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s vehicle control method with Redding’s use of having a topological tree representing possible actions because it would be expected to succeed at generating a number of trajectories and evaluating the trajectories to determine an optimal trajectory.  The technique is known to be effective, as shown in Redding.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh the teaching to link a set of bounds of a tree node to the bound stored in the central bound storage via a bound identifier, wherein the bound is initially linked as an active bound, or alternatively, as an inactive bound after determining it is not the most restrictive bound at any sample index; and 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s method in this way because Ghafarianzadeh already notes storing the vehicle as either a blocking unit or a non blocking unit.  This is the same as marking it as relevant or not.  The teaching of marking the bound as either active or inactive depending on the restrictiveness is very similar, in that it is determining whether the bound is going to be relevant or not.  A bound that is not restrictive is likely to be less relevant than a more restrictive bound.  If there is another bound that is much more restrictive than another (the user cannot be within 1 meter of the object vs .5 meters of the object) then the second bound is inactive or not relevant.  It would be obvious to use this teaching in light of Ghafarianzadeh’s method, as it would allow the method to ignore bounds that are unlikely to be relevant, which could simplify calculations and streamline the process.

Claims 4-8, 10-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh in light of Redding et al, in light of Jones et al (US Pub 7,010,548 B2), hereafter known as Jones.

For Claim 4, Ghafarianzadeh teaches The computer-implemented method of claim 1, 
Ghafarianzadeh does not teach further comprising, pruning one or more nodes from the topological tree, wherein the pruning includes at least one of a) feasibility pruning, b) strict redundancy pruning, or c) fuzzy redundancy pruning, to eliminate at least one node, for determining a trajectory to navigate one or more constraints along the geographic area of the roadway being traversed by the autonomous vehicle where 1) the at least one node is pruned as infeasible when it can be determined that a resultant trajectory cannot be feasible given the dynamic limitations of the vehicle, or 2) the at least one node is pruned as redundant when the resultant trajectory is determined to be similar to a trajectory of another node such that only one node can be considered.  
Jones, however, does teach further comprising, pruning one or more nodes from the tree, wherein the pruning includes at least one of a) feasibility pruning, b) strict redundancy pruning, or c) fuzzy redundancy pruning, (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical or very similar to each other.)
2) the at least one node is pruned as redundant when the resultant information is determined to be similar to an information of another node such that only one node can be considered. (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
Redding, however, does teach that the topological tree represents a plurality of actions; or ([0040], Figure 4)
And determining a trajectory to navigate one or more constraints along the geographic area of the roadway being traversed by the autonomous vehicle([0040], Figure 4)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jones and Redding to modify Ghafarianzadeh with the teaching of further comprising, pruning one or more nodes from the topological tree, wherein the pruning includes at least one of a) feasibility pruning, b) strict redundancy pruning, or c) fuzzy redundancy pruning, to eliminate at least one node, for determining a trajectory to navigate one or more constraints along the geographic area of the roadway being traversed by the autonomous vehicle where 1) the at least one node is pruned as infeasible when it can be determined that a resultant trajectory cannot be feasible given the dynamic limitations of the vehicle, or 2) the at least one node is pruned as redundant when the resultant trajectory is determined to be similar to a trajectory of another node such that only one node can be considered.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s vehicle control method in this way because redundant calculations are unnecessary uses of time and energy for a processor.  By removing redundant and unnecessary calculations, the process is made more energy efficient and time efficient.  Additionally, it would be expected to be successful at removing excess calculations.


For Claim 5, Ghafarianzadeh teaches The computer-implemented method of claim 4,
Ghafarianzadeh does not teach  further comprising at least one of: 
a) pruning the bound based on feasibility, comprising: 
comparing the bound against a plurality of opposing active bounds, wherein the bound is either a minimum bound and the opposing bounds are maximum bounds, or the bound is a maximum bound and the opposing bounds are minimum bounds; 
determining an overlap between a sample index interval of the bound and a sample index interval of at least one of the plurality of active bounds on the opposite side; and 
pruning, from the topological tree, the tree node associated with the bound based on infeasibility when the bound distance of the bound and a bound distance of the opposite bound violate each other by a feasibility tolerance threshold at any overlapping sample index; 
b) pruning a bound based on strict redundancy, comprising: 
identifying a redundant tree node by comparing a first plurality of active bounds in a first node and a second plurality of active bounds in a second node, wherein the tree node is redundant when the first node and the second node have identical active bound identifiers or one or more collapsed bounds are within a redundant tolerance threshold; and 
pruning the redundant tree node for redundancy from the topological tree; or 
c) pruning a bound based on fuzzy redundancy, comprising: 
generating and storing in the central bound storage, a collapsed minimum and maximum longitudinal distance associated with a greatest restrictive bound distance of the set of bounds of the tree node at each sample time/location; 
generating a plurality of tolerances at a plurality of sample indexes that increase as a distance of a sample increases between a distance of an initial sample of the plurality of sample indexes; 
comparing, for each of the plurality of tolerances, for each pair of tree nodes that are not pruned, when a number of tree nodes is above a threshold number of unpruned tree nodes, both of a collapsed minimum and maximum longitudinal bound with a tolerance of each sample index; and 
pruning a node found to be a least restrictive node when a bound distance associated with the node is within a tolerance of the plurality of tolerances at each sample index of the plurality of sample indexes.  
Jones, however, does teach further comprising at least one of: 
b) pruning a bound based on strict redundancy, comprising: 
identifying a redundant tree node by comparing information in a first node and information in a second node, wherein the tree node is redundant when the first node and the second node have identical information or the information is within a redundant tolerance threshold; and (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
pruning the redundant tree node for redundancy from the topological tree; or (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh, Jones, and Redding, to modify Ghafarianzadeh with the teaching of further comprising at least one of: 
a) pruning the bound based on feasibility, comprising: 
comparing the bound against a plurality of opposing active bounds, wherein the bound is either a minimum bound and the opposing bounds are maximum bounds, or the bound is a maximum bound and the opposing bounds are minimum bounds; 
determining an overlap between a sample index interval of the bound and a sample index interval of at least one of the plurality of active bounds on the opposite side; and 
pruning, from the topological tree, the tree node associated with the bound based on infeasibility when the bound distance of the bound and a bound distance of the opposite bound violate each other by a feasibility tolerance threshold at any overlapping sample index; 
b) pruning a bound based on strict redundancy, comprising: 
identifying a redundant tree node by comparing a first plurality of active bounds in a first node and a second plurality of active bounds in a second node, wherein the tree node is redundant when the first node and the second node have identical active bound identifiers or one or more collapsed bounds are within a redundant tolerance threshold; and 
pruning the redundant tree node for redundancy from the topological tree; or 
c) pruning a bound based on fuzzy redundancy, comprising: 
generating and storing in the central bound storage, a collapsed minimum and maximum longitudinal distance associated with a greatest restrictive bound distance of the set of bounds of the tree node at each sample time/location; 
generating a plurality of tolerances at a plurality of sample indexes that increase as a distance of a sample increases between a distance of an initial sample of the plurality of sample indexes; 
comparing, for each of the plurality of tolerances, for each pair of tree nodes that are not pruned, when a number of tree nodes is above a threshold number of unpruned tree nodes, both of a collapsed minimum and maximum longitudinal bound with a tolerance of each sample index; and 
pruning a node found to be a least restrictive node when a bound distance associated with the node is within a tolerance of the plurality of tolerances at each sample index of the plurality of sample indexes.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s method in this way because removing redundant and identical nodes in a topological tree would prevent the same calculations from being performed again and again.  Because these calculations may take time and energy, it would save computational time and energy to not perform redundant calculations, which would be expected to make the method more efficient.  Additionally, because this claim is framed as “at least one of”, only one of the options is necessary to address the claim limitations.


For Claim 6, Ghafarianzadeh teaches The computer-implemented method of claim 5, wherein fuzzy redundancy comprises further pruning a plurality of nodes while still maintaining a diverse set of trajectory options when an intractable number of nodes to expand remain after infeasible or strict redundant nodes have been removed.  (It should be noted that Claim 4/5 only require one option of redundant pruning, infeasibility pruning, and fuzzy redundancy.  Because the claim limitations of those elements were addressed using redundant pruning, the fuzzy redundancy is not mandatory to address the limitations.  As such, this claim that provides more information and limitations regarding the fuzzy redundancy is also not mandatory.)

For Claim 7, Ghafarianzadeh teaches The computer-implemented method of claim 6, wherein a sample index interval maps to one or more times sampled along a reference path to the first bound for a longitudinal bound, or alternatively, a sample index interval maps to one or more longitudinal distances sampled along a reference path for a lateral bound.  ([0033], [0080], [0104].  It is determined whether or not the vehicles will be blocking the path or not of the vehicle along the path.  This is based on the location of the vehicle, and can be based on the bounding box that represents the vehicle’s location.)

For Claim 8, Ghafarianzadeh teaches The computer-implemented method of claim 7, 
Ghafarianzadeh does not teach wherein bounds with non-overlapping sample index intervals can be ignored as feasible or non-redundant when checking bounds against each other.  
Jones, however, teaches that nodes with overlapping information can be considered redundant when checking against each other. (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh with the teaching of  wherein bounds with non-overlapping sample index intervals can be ignored as feasible or non-redundant when checking bounds against each other.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh in this way because if the bounds have different sample index intervals that don’t overlap, that may imply that they occur at different times, or have differences in information (being a blocking object or not).  If the bounds have differences in information associated with them, they may not be identical, and therefore may not be redundant.  This may mean there is value in considering both options.

For Claim 10, Ghafarianzadeh teaches The computer-implemented method of claim 1, wherein bound attributes are not stored and copied into each tree node, and ([0035-0037].  A decision tree is created, and expanded by adding nodes to determine whether or not a stationary vehicle is a blocking vehicle.  [0015], [0033].  The bounding boxes are not stored in the tree.)
Ghafarianzadeh does not teach further wherein an inactive bound can be ignored when determining feasibility pruning and redundancy pruning.  
Jones, however, does teach redundancy pruning (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh and Jones further wherein an inactive bound can be ignored when determining feasibility pruning and redundancy pruning.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s method in this way because inactive bounds are already indicated to be non blocking units, which are not the most restrictive bounds, according to Ghafarianzadeh.  If the bounds are considered inactive, then they are already considered to be irrelevant to future calculations.  They have effectively already been pruned.  Therefore, it would be unnecessary to prune them again, as they should not be effecting the calculations, and pruning them would not make the process more efficient.


For Claim 11, Ghafarianzadeh teaches The computer-implemented method of claim 1, 
Ghafarianzadeh does not teach further comprising: generating a plurality of collapsed bounds to provide an efficient implementation of fuzzy redundancy pruning and obtain a plurality of diverse constraint sets, wherein the plurality of collapsed bounds are determined throughout the topological tree for each tree node, and include a most restrictive distance at each sample index.  
Jones, however, does teach further comprising: generating a plurality of collapsed nodes to provide an efficient implementation of fuzzy redundancy pruning and obtain a plurality of diverse constraint sets, wherein the plurality of collapsed nodes are determined throughout the topological tree for each tree node.  (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh and Jones that further comprising: generating a plurality of collapsed bounds to provide an efficient implementation of fuzzy redundancy pruning and obtain a plurality of diverse constraint sets, wherein the plurality of collapsed bounds are determined throughout the topological tree for each tree node, and include a most restrictive distance at each sample index.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh in this way because fuzzy redundancy would be an effective way to reduce the number of nodes on the tree, which would allow for smaller data sets when performing calculations.  This would reduce the number of computations needed to reach a solution, which could improve energy efficiency or time efficiency.

For Claim 15, Ghafarianzadeh teaches The autonomous vehicle of claim 13, 
Ghafarianzadeh wherein the one or more processors are further programmed and/or configured to: 
prune one or more nodes from the topological tree, wherein the pruning includes at least one of a) feasibility pruning, b) strict redundancy pruning, or c) fuzzy redundancy pruning, to eliminate at least one node, for determining a trajectory to navigate one or more constraints along the geographic area of the roadway being traversed by the autonomous vehicle where 1) the at least one node is pruned as infeasible when it can be determined that a resultant trajectory cannot be feasible given the dynamic limitations of the vehicle, or 2) the at least one node is pruned as redundant when the resultant trajectory is determined to be similar to a trajectory of another node such that only one node can be considered.  
Jones, however, does teach further comprising, pruning one or more nodes from the tree, wherein the pruning includes at least one of a) feasibility pruning, b) strict redundancy pruning, or c) fuzzy redundancy pruning, (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical or very similar to each other.)
2) the at least one node is pruned as redundant when the resultant information is determined to be similar to an information of another node such that only one node can be considered. (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
Redding, however, does teach that the topological tree represents a plurality of actions; or ([0040], Figure 4)
And determining a trajectory to navigate one or more constraints along the geographic area of the roadway being traversed by the autonomous vehicle([0040], Figure 4)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Jones and Redding to modify Ghafarianzadeh with the teaching of wherein the one or more processors are further programmed and/or configured to: 
prune one or more nodes from the topological tree, wherein the pruning includes at least one of a) feasibility pruning, b) strict redundancy pruning, or c) fuzzy redundancy pruning, to eliminate at least one node, for determining a trajectory to navigate one or more constraints along the geographic area of the roadway being traversed by the autonomous vehicle where 1) the at least one node is pruned as infeasible when it can be determined that a resultant trajectory cannot be feasible given the dynamic limitations of the vehicle, or 2) the at least one node is pruned as redundant when the resultant trajectory is determined to be similar to a trajectory of another node such that only one node can be considered.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s vehicle control method in this way because redundant calculations are unnecessary uses of time and energy for a processor.  By removing redundant and unnecessary calculations, the process is made more energy efficient and time efficient.  Additionally, it would be expected to be successful at removing excess calculations.

For Claim 16, Ghafarianzadeh teaches The autonomous vehicle of claim 15, 
Ghafarianzadeh does not teach wherein the one or more processors are further programmed and/or configured to prune the topological tree by at least one of: 
a) prune a bound based on feasibility, comprising: 
comparing the bound against a plurality of opposing active bounds, wherein the bound is either a minimum bound and the opposing bounds are maximum bounds, or the bound is a maximum bound and the opposing bounds are minimum bounds; 
determining an overlap between a sample index interval of the bound and a sample index interval of at least one of the plurality of active bounds on the opposite side; and 
pruning, from the topological tree, the tree node associated with the bound based on infeasibility when the bound distance of the bound and a bound distance of the opposite bound violate each other by a feasibility tolerance threshold at any overlapping sample index; 
b) prune a bound based on strict redundancy, comprising: 
identifying a redundant tree node by comparing a first plurality of active bounds in a first node and a second plurality of active bounds in a second node, wherein the tree node is redundant when the first node and the second node have identical active bound identifiers or one or more collapsed bounds are within a redundant tolerance threshold; and 
pruning the redundant tree node for redundancy from the topological tree; or 
c) prune a bound based on fuzzy redundancy, comprising: 
generating and storing in the central bound storage, a collapsed minimum and maximum longitudinal distance associated with a greatest restrictive bound distance of the set of bounds of the tree node at each sample time/location; 
generating a plurality of tolerances at a plurality of sample indexes that increase as a distance of a sample increases between a distance of an initial sample of the plurality of sample indexes; 
comparing, for each of the plurality of tolerances, for each pair of tree nodes that are not pruned, when a number of tree nodes is above a threshold number of unpruned tree nodes, both of a collapsed minimum and maximum longitudinal bound with a tolerance of each sample index; and 
pruning a node found to be a least restrictive node when a bound distance associated with the node is within a tolerance of the plurality of tolerances at each sample index of the plurality of sample indexes.  
Jones, however, does teach further comprising at least one of: 
b) pruning a bound based on strict redundancy, comprising: 
identifying a redundant tree node by comparing information in a first node and information in a second node, wherein the tree node is redundant when the first node and the second node have identical information or the information is within a redundant tolerance threshold; and (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
pruning the redundant tree node for redundancy from the topological tree; or (Column 6, Lines 15-32.  Redundancy pruning can occur when the nodes are identical to each other or similar enough that they should be collapsed into one node.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh, Jones, and Redding, to modify Ghafarianzadeh with the teaching of wherein the one or more processors are further programmed and/or configured to prune the topological tree by at least one of: 
a) prune a bound based on feasibility, comprising: 
comparing the bound against a plurality of opposing active bounds, wherein the bound is either a minimum bound and the opposing bounds are maximum bounds, or the bound is a maximum bound and the opposing bounds are minimum bounds; 
determining an overlap between a sample index interval of the bound and a sample index interval of at least one of the plurality of active bounds on the opposite side; and 
pruning, from the topological tree, the tree node associated with the bound based on infeasibility when the bound distance of the bound and a bound distance of the opposite bound violate each other by a feasibility tolerance threshold at any overlapping sample index; 
b) prune a bound based on strict redundancy, comprising: 
identifying a redundant tree node by comparing a first plurality of active bounds in a first node and a second plurality of active bounds in a second node, wherein the tree node is redundant when the first node and the second node have identical active bound identifiers or one or more collapsed bounds are within a redundant tolerance threshold; and 
pruning the redundant tree node for redundancy from the topological tree; or 
c) prune a bound based on fuzzy redundancy, comprising: 
generating and storing in the central bound storage, a collapsed minimum and maximum longitudinal distance associated with a greatest restrictive bound distance of the set of bounds of the tree node at each sample time/location; 
generating a plurality of tolerances at a plurality of sample indexes that increase as a distance of a sample increases between a distance of an initial sample of the plurality of sample indexes; 
comparing, for each of the plurality of tolerances, for each pair of tree nodes that are not pruned, when a number of tree nodes is above a threshold number of unpruned tree nodes, both of a collapsed minimum and maximum longitudinal bound with a tolerance of each sample index; and 
pruning a node found to be a least restrictive node when a bound distance associated with the node is within a tolerance of the plurality of tolerances at each sample index of the plurality of sample indexes.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s method in this way because removing redundant and identical nodes in a topological tree would prevent the same calculations from being performed again and again.  Because these calculations may take time and energy, it would save computational time and energy to not perform redundant calculations, which would be expected to make the method more efficient.  Additionally, because this claim is framed as “at least one of”, only one of the options is necessary to address the claim limitations.


For Claim 17, Ghafarianzadeh teaches The autonomous vehicle of claim 16, wherein fuzzy redundancy comprises further pruning a plurality of nodes while still maintaining a diverse set of trajectory options when an intractable number of nodes to expand remain after infeasible or strict redundant nodes have been removed.  (It should be noted that Claims 15/16 only require one option of redundant pruning, infeasibility pruning, and fuzzy redundancy.  Because the claim limitations of those elements were addressed using redundant pruning, the fuzzy redundancy is not mandatory to address the limitations.  As such, this claim that provides more information and limitations regarding the fuzzy redundancy is also not mandatory.)

For Claim 18, Ghafarianzadeh teaches The autonomous vehicle of claim 17, wherein a sample index interval maps to one or more times sampled along a reference path to the first bound for a longitudinal bound, or alternatively, a sample index interval maps to one or more longitudinal distances sampled along a reference path for a lateral bound.  ([0033], [0080], [0104].  It is determined whether or not the vehicles will be blocking the path or not of the vehicle along the path.  This is based on the location of the vehicle, and can be based on the bounding box that represents the vehicle’s location.)

For Claim 19, Ghafarianzadeh teaches The autonomous vehicle of claim 18, 
Recognizing vehicles as either blocking vehicles or non blocking vehicles for determining if certain features of incoming information is relevant. ([0015], [0080], [0104].)
Ghafarianzadeh does not teach wherein the one or more processors are further programmed and/or configured to restrict a search domain when determining bound redundancy and bound feasibility by limiting a search for one or more bounds to a bound found to be associated with a current sample index interval and limiting the search for the one or more bounds to only active sets of bounds of the tree node.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Ghafarianzadeh to modify Ghafarianzadeh’s method with the teaching of wherein the one or more processors are further programmed and/or configured to restrict a search domain when determining bound redundancy and bound feasibility by limiting a search for one or more bounds to a bound found to be associated with a current sample index interval and limiting the search for the one or more bounds to only active sets of bounds of the tree node.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Ghafarianzadeh’s method in this way because choosing to ignore bounds based on an index, or limiting a search for bounds based on an index would remove boundaries that are irrelevant, and would prevent unnecessary calculations from being performed.  Preventing unnecessary calculations would simplify the process and shorten the number of calculations that need to be performed, which would be useful.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Di Cairano et al (US Pub 2016/0375901 A1) relates to using decision trees for autonomous vehicles, and pruning nodes from the tree.
Quirynen et al (US Pub 2020/0293009 A1) relates to using decision trees and pruning the nodes of the trees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664